RECORD IMPOUNDED

                     NOT FOR PUBLICATION WITHOUT THE
                   APPROVAL OF THE APPELLATE DIVISION
  This opinion shall not "constitute precedent or be binding upon any court."
   Although it is posted on the internet, this opinion is binding only on the
     parties in the case and its use in other cases is limited. R. 1:36-3.



                                    SUPERIOR COURT OF NEW JERSEY
                                    APPELLATE DIVISION
                                    DOCKET NO. A-0164-16T3



IN THE MATTER OF THE ADOPTION
OF A CHILD BY W.H.A. AND M.B.S.

           Submitted May 24, 2018 – Decided June 6, 2018

           Before Judges Simonelli and Rothstadt.

           On appeal from Superior Court of New Jersey,
           Chancery Division, Family Part, Monmouth
           County, Docket No. FA-13-1976-00.

           W.A., appellant pro se.

           Birdsall & Laughlin, LLC, attorneys for
           respondent Monmouth County Surrogate (David A.
           Laughlin, of counsel and on the brief; Robert
           M. Ford, on the brief).

PER CURIAM

     Appellant    W.A.    appeals    from   the   June   13,   2016   Chancery

Division order, which denied his request to the Monmouth County

Surrogate to unseal the record of his alleged adoption by W.H.A.

and M.B.S.    We affirm.

     Appellant was born in Atlantic City on July 16, 1956, and

claimed that K.H. and A.H. were his birth parents based on a July

18, 1956 newspaper article stating that twin boys were born to
these individuals in Atlantic City on that date.            Appellant

allegedly found the article in 1966 or 1967 in the bedroom closet

of his alleged adoptive parents, W.H.A. and M.B.S.

     Appellant filed a motion with the Chancery Division, Monmouth

County pursuant to Rule 5:10-13(a) to unseal the record his

adoption by W.H.A. and M.B.S.1 In a June 13, 2016 order and written

opinion, the court denied the motion, finding "there is no record

to unseal.    A search of the database reveal[ed] that there are no

records     associated   with   [a]ppellant's   case."   This    appeal

followed.

     As a threshold matter, we note that appellant's notice of

appeal states he is only appealing from the June 13, 2016 order.

"[I]t is only the judgments or orders or parts thereof designated

in the notice of appeal which are subject to the appeal process

and review."    Pressler & Verniero, Current N.J. Court Rules, cmt.

6.1 on R. 2:5-1(f)(1) (2018); see also 1266 Apt. Corp. v. New

Horizon Deli, Inc., 368 N.J. Super. 456, 459 (App. Div. 2004).

Thus, arguments appellant raised for the first time on a motion

for reconsideration, which he reiterates here, are not properly


1
    Appellant had previously filed a motion in the Chancery
Division, Atlantic County, to unseal the record of his adoption
by W.H.A. and M.B.S. The court ultimately held the record of such
adoption could not be located after a diligent and proper search
by the Atlantic County Surrogate's Office, and the record of such
adoption did not exist in Atlantic County.

                                    2                           A-0164-16T3
before us.    We limit our review to the issues related to the June

13, 2016 order.

       Following    an     adoption,   the     State    Registrar    places      the

adoptee's original birth certificate and all related documents

"under seal."       N.J.S.A. 26:8-40.1(c).             The seal "shall not be

broken except by order of a court of competent jurisdiction[.]"

N.J.S.A.     26:8-40.1(c)(1).          Because    parties,    such     as     adult

adoptees, may have an interest in disclosure of their original

birth certificates, which countervails the birth parents' right

to privacy, courts may break the seal "upon good cause shown[.]"

Mills v. Atlantic City Dep't of Vital Statistics, 148 N.J. Super.

302, 312 (Ch. Div. 1977); see also In re Adoption of Mellinger,

288 N.J. Super. 191, 196 (App. Div. 1996).               Under N.J.S.A. 9:3-31

(repealed by L. 1977, c. 367, § 20), courts retained "the power

to weigh and balance the competing privacy rights and make a

determination      based    on   the   facts    and    circumstances    of      each

individual case."        Mills, 148 N.J. Super. at 312; accord N.J.S.A.

9:3-52(a) (all documents under seal must remain so "unless the

court, upon good cause shown," otherwise orders the documents be

unsealed).    Accordingly, the court "must weigh the adoptees' needs

against the natural parents' rights." Mills, 148 N.J. Super. at

319.



                                        3                                   A-0164-16T3
      The party seeking to unseal adoption records must be a

"member[] of a class in which there is an overwhelming State

interest [and] must demonstrate good cause[.]"               Id. at 313.     When

an adult adoptee requests access to his own birth records, "the

burden of proof . . . shift[s] to the State to demonstrate that

good cause is not present."           Id. at 318.    "Requests for medical,

hereditary or ethnic background information should be granted,

absent some showing of compelling reasons not to reveal                       the

information."       Ibid.

      In Mills, the court established a detailed procedure to be

followed     when   an   individual     requests     unsealing    of    adoption

records. When an adoptee makes a request to the court, the request

must "be referred to an intermediary agency for investigation[.]"

Id. at 320.    Specifically, the requests are assigned to the agency

that made the adoptive placement, or another agency selected by

the court if the original agency no longer exists.                 Id. at 320-

21.   The agency handling the inquiry acts "as an arm of the court

and   will   have    full   freedom   in    its   response   to   the   request,

including use of the official court record."             Id. at 321.      "[T]he

agency should work to meet the explicit request of the adoptee if

feasible[,]" and if the agency or the biological parent "refuses

to consent to the divulgence of identifying data, the adoptee

shall have the right to appeal" to the Chancery Division.                  Ibid.

                                        4                                A-0164-16T3
If the natural parent consents, "disclosure should be automatic."

Ibid.     "[W]here the agency's investigation fails to locate the

natural    parents[,]   the   adoptee   may   appeal   to   the   [Chancery

Division] for the information necessary to carry on the search."

Ibid.

     Here, the Monmouth County Surrogate's Office conducted an

investigation and reported it found no record of an adoption of a

child by W.H.A. and M.B.S.        If the County Surrogate determines

that an adoption did not occur in the county in which the request

was received, his or her only responsibility is to inform the

requesting party "that there is no record of the adoption in that

county and that no further action will be taken on the request."

R. 5:10-13(c).    There is no authority requiring the Surrogate to

make any inquiry to the State of New Jersey or take any other

action beyond a search of the records maintained in the County

Surrogate's Office.

     Affirmed.




                                    5                               A-0164-16T3